Citation Nr: 0917953	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO. 08-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The Veteran had active duty from September 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 (hearing loss) and 
January 2008 (tinnitus) rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The Veteran experienced combat service during active duty 
in Korea.

2.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service.

3.  The Veteran was exposed to acoustic trauma in service, 
including during combat; experienced tinnitus in service; 
bilateral tinnitus has been continuous since service 
separation; the current bilateral tinnitus is consistent with 
the circumstances, conditions, or hardships of in-service 
combat


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303,3.304(d) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR 
§ 3.159(b)(1) (2008).  As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf. See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2008).  

38 C.F.R. § 3.159 has been recently revised in part, 
effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application.  
The revised sentence reflects that the information and 
evidence that the claimant is informed that he or she is to 
provide must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established.  VA may continue to have an obligation to 
provide adequate 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided.  See Mayfield v. Nicholson, 444 F.3d 
at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In June 2006 and November 2007 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate service connection claims, 
including information regarding ratings and earlier effective 
dates.  The letters also advised the Veteran of what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

All the notice was not provided until after the rating 
decision on appeal was issued.  In particular, the notice as 
to the information and evidence necessary to establish a 
disability rating and an effective date in the event service 
connection is established was not provided until the November 
2007 letter.  In light of the denial of the service 
connection claims in this appeal, however, the question as to 
which disability rating and effective date to assign has been 
rendered moot.  Thus, the Board finds that the essential 
fairness of the adjudication process was not affected by the 
VCAA timing error. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims.  
The record includes lay statements, VA treatment records, and 
multiple VA examination reports with salient etiology 
opinions.  The Veteran's service medical records appear to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC).  In June and August 2006 letters, the 
Veteran was advised of alternative sources of evidence that 
could be used to substantiate his claims, in accordance with 
VA's duty to notify.  See Dixon v. Derwinski, 3 Vet. App.  
261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. 
App. 362 (2005) (remanding claim to the Board to address VA's 
duty to "exercise greater diligence in assisting the 
appellant with the development of evidence in support of his 
claim where medical records were lost while in VA custody").  
Additionally, as explained in more detail below, in light of 
the Veteran's combat status, VA has accepted his lay 
testimony concerning acoustic trauma in combat to be 
sufficient to establish the incurrence of an in-service 
event.

The record reflects that the RO has exhausted all efforts to 
obtain the Veteran's military records and that further 
attempts would be futile.  In light of these facts, the Board 
finds that VA has made every attempt to locate the Veteran's 
service treatment records and that further search attempts 
would not prove useful. 

The United States Court of Appeals for Veterans Claims (CAVC) 
has also held that, in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran. Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Further, 
the law provides that the presumed loss or destruction of 
Government records does not create an "adverse presumption" 
against the Government. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 215, 
218 (2005); affirmed 455 F.3d 1346 (2006). The Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with the claims.  The 
record reflects that the facts pertinent to the claims have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Moreover, because the full benefit is 
being granted in this case on the issue of service connection 
for tinnitus, there can be no prejudice regarding VA's duty 
to notify or assist the  Veteran.  Accordingly, the Board 
will adjudicate the claims.

Service Connection for Hearing Loss

The Veteran contends that he incurred acoustic trauma during 
combat in Korea and that such acoustic trauma caused his 
current hearing loss and tinnitus disabilities.  Oh his 
application for compensation, the Veteran wrote that his 
hearing loss began in service in 1952.  The January 2007 VA 
audiological examination report reflects a history of 
military noise exposure that includes exposure to 60mm mortar 
explosions without the benefit of hearing protection.  In a 
March 2007 letter, the Veteran wrote that during service he 
was exposed to noise while participating in five combat 
battles, including 60mm enemy bombs exploding. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 
opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id. at 159-60.

Because the Veteran is the recipient of the Combat 
Infantryman Badge, he is presumed to have combat service; 
thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable, 
and his account of what occurred during combat service is 
presumed credible.  See 38 U.S.C.A § 1154(b) (providing in 
substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary).  See 38 C.F.R. 
§ 3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids the veteran 
by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent evidence tending 
to show a current disability and a nexus between that 
disability and those combat service events.  See Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996). 

While the Veteran clearly engaged in combat in Korea, there 
is no competent medical evidence of a nexus between diagnosed 
hearing loss and military service.  It is upon this basis 
that the claim is denied.  Pond v. West, 12 Vet. App. 341, 
346 (1999). 

The evidence in this case include a January 2007 VA 
audiological examination report that shows that the VA 
examiner was unable to make a determination regarding the 
etiology of the Veteran's audiological disabilities until the 
Veteran submitted copies of private audiograms which the 
Veteran claimed to have undergone in the previous 10 years.  
In an October 2007 statement, the Veteran clarified that he 
had no private audiograms to submit to VA.  A December 2007 
VA examination report shows that, after reviewing the 
Veteran's claims file and examining the Veteran, the VA 
examiner's opinion was that the Veteran's tinnitus and 
sensorineural hearing loss were less likely than not due to 
the Veteran's military service.

A separate December 2007 VA examination report shows that the 
VA examiner reviewed the Veteran's claims file and examined 
the Veteran.  The VA examiner opined that the Veteran's 
current hearing loss and tinnitus were not the result of 
acoustic trauma during military service, nor was the hearing 
loss manifest within one year of the Veteran's discharge from 
active duty service.  There are no contrary medical opinions 
of record.

The Board finds that the Veteran was exposed to loud noise 
during active duty service; nevertheless, the Board finds 
that the competent evidence of record preponderates against a 
finding that the Veteran has current hearing loss disability 
which is etiologically related to his active duty service.  
Additionally, there is no evidence of hearing loss to a 
compensable degree within the one-year presumptive period 
following the Veteran's discharge from active duty service; 
therefore, entitlement to service connection for a bilateral 
hearing loss disability is not warranted. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Service Connection for Tinnitus

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). 

The  Veteran contends that he now has tinnitus due to 
multiple in-service noise exposures, including during combat 
operations including 60mm enemy mortar shell explosions 
during service in Korea when he earned the Combat Infantry 
Badge.  He contends and testified that his current tinnitus 
was chronic in service, manifesting as cracking and ringing 
in the ears soon after exposure to the 60mm shell explosions,  
and continuous since service separation to the present.  

After a review of all the evidence of record, including the 
Combat Infantry Badge, and the Veteran's reports during VA 
examination of multiple acoustic traumas of exposure to enemy 
mortar explosions in service, the Board finds that the 
Veteran was exposed to acoustic trauma in service, including 
as part of the combat against the enemy; therefore, the 
element of in-service exposure to acoustic trauma has been 
established.  The remaining questions are whether the  
Veteran now has a current disability of tinnitus that is 
consistent with the circumstances, conditions, or hardships 
of in-service combat, or is otherwise related by competent 
medical evidence to the in-service exposure to acoustic 
trauma.  

On the question of current disability of tinnitus, the 
competent medical evidence records the presence of tinnitus.  
For example, the December 2007 VA ear disease examination 
reflects a current diagnosis of tinnitus.  

The  Veteran has also indicated in writing that he 
experienced tinnitus in service, and has continuously 
experienced symptoms of tinnitus since service and still 
experiences tinnitus.  The Federal Circuit Court has held 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States 
Court of Appeals for Veterans Claims (CAVC or Court) has held 
that, where there is of record lay evidence of in-service 
tinnitus and of tinnitus ever since service and medical 
evidence of a current diagnosis, such evidence suffices to 
indicate that disability may be associated with active 
service.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

In this case, the Board finds that the  Veteran experienced 
chronic tinnitus in service.  Regarding in-service symptoms 
of tinnitus, the Board finds the  Veteran's reporting on this 
question to be credible, and that tinnitus in service 
following periods of acoustic trauma from 60mm mortar 
explosions is consistent with the conditions and 
circumstances of in-service combat, notwithstanding the 
absence of official service treatment record evidence of 
complaints of tinnitus in service.  In a March 2007 letter, 
while expressing disagreement with denial of service 
connection for hearing loss, the Veteran wrote that during 
service he was exposed to noise while participating in five 
combat battles, including 60mm enemy bombs exploding, and 
that this caused his ears to start ringing.  At a December 
2007 VA ear disease examination, the Veteran reported a 
history of combat noise exposure and persistent tinnitus.  
The Board notes that service treatment records, including any 
separation examination results, are not available in this 
case.  The Board is resolving reasonable doubt in the 
Veteran's favor to make this finding of in-service chronic 
tinnitus.     

While a January 2007 VA audiological examination report 
includes a reference to no history of tinnitus, the 
examination report does not indicate whether the Veteran was 
asked about current complaints of tinnitus.  The issue before 
VA at that time was service connection for hearing loss, and 
that is the issue the VA examiner was instructed to address.  
The January 2007 VA audiological examination report reflects 
a history of military noise exposure that includes exposure 
to 60mm mortar explosions without the benefit of hearing 
protection.   

The Board finds that the  Veteran's current bilateral 
tinnitus is consistent with the circumstances, conditions, or 
hardships of in-service combat.  While the December 2007 VA 
examination report offered the opinion that it was unlikely 
("less likely than not") that the  Veteran's tinnitus was 
related to military service, this opinion was based on the 
fact that there was "no documentation in his C-File of any 
difficulty hearing or tinnitus during the military service."  
This is a case of unavailable service treatment records, so, 
of course, there would be no documentation of tinnitus in the 
service treatment records, a fact the VA examiner failed to 
consider or even mention.  

The December 2007 VA examiner otherwise failed to actually 
consider the Veteran's reported history of in-service 
tinnitus or continuous post-service tinnitus.  The VA 
examiner instead relied only on the medical "documentation" 
of symptoms, ignoring the Veteran's written and reported 
history of symptoms of tinnitus as part of the evidence it 
considered.  Such a requirement is prohibited as the basis 
for a VA examiner's opinion, just as it is prohibited as a 
basis for a VA adjudicator's denial of service connection.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (in a 1973 
fire destroyed records case, the Court held that lay 
testimony regarding observations of symptoms "may provide 
sufficient support for a claim of service connection, and it 
is error for the Board to require medical evidence to support 
that lay evidence"); Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (VA error to fail to consider credibility of in-
service symptoms and post-service continuity of 
symptomatology, and to require clinical or medical record 
evidence to prove post-service continuity of symptomatology); 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (error 
to reject veteran's evidence of in-service injury and 
continuous symptoms, and to require "credible independent 
evidence sufficient to corroborate the allegation" of in-
service injury and symptoms).  

For these reasons, the Board finds that the December 2007 VA 
examiner's opinion was based only on a partial history, as it 
only considered the evidence of tinnitus that was recorded in 
the medical records, and did not include the  Veteran's 
reported history of in-service chronic symptoms of tinnitus 
or history of continuous post-service symptoms of tinnitus.  
As the December 2007 VA examiner's opinion was based only on 
a partial and, therefore, inaccurate history, the opinion is 
of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  See also Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (holding, in the case of a Korean War veteran with 
1973 fire destroyed service treatment records, VA must find a 
history of in-service acoustic trauma to be inaccurate before 
it can find that an opinion based upon that history is of no 
probative value). 

In a 38 U.S.C.A. § 1154(b) combat presumption case, all a 
veteran must provide is lay testimony or other informal 
evidence of symptomatic manifestations of disability, and VA 
may not use the absence of an official record of disease, 
injury, or treatment to rebut such a claim.  Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (Board must 
consider all the evidence, including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of 


time that elapsed since military service, and any other 
relevant facts in considering a claim for service 
connection).  For these reasons, and with the resolution of 
reasonable doubt in the  Veteran's favor, the Board finds 
that tinnitus was incurred in service.  38 U.S.C.A. §§ 
1154(b), 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


